DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Formal Matters
Applicant’s response filed November 16, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-10, 13, 15-17 and 36-41 are currently pending. Claims 11-12, 14 and 18-35 are cancelled.  Claims 1 and 9-10, 13, 15-16 and 41 have been amended.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Maintained
Claims 1-3, 5-10, 13, 15-17, 36 and 39-41, are rejected under 35 U.S.C. 103 as being unpatentable over Nankervis et al., (US 2015/0140654, published May 21, 2015; IDS 2/10/2020, previously cited) (“Nankervis”).
The rejection has been updated in view of Applicant’s amendment to the claims, submitted November 16, 2021.
Nankervis is directed to methods for expanding cells in a bioreactor system, e.g. Quantum® cell expansion system, including stem cells for a variety of treatments and clinical application for a range of diseases (Abstract and paragraphs [0002] and [0188]-[0190]).
	Regarding claim 1, Nankervis teaches a cell expansion system (CES) and methods for expanding cells by loading and distributing cells in a bioreactor comprising hollow fibers, wherein the cells are added to a fluid circulating within the bioreactor of the CES (paragraph [0007]). Nankervis illustrates the CES in FIGs. 1A, 1B and 1C. 
	Nankervis (paragraphs [0242]-[0253]) teaches specific steps for loading the bioreactor on Day 0 with cells from the cell inlet bag until the bag is empty. Thus, the teaching of Nankervis meets the limitation of “loading the cells into a bioreactor of a cell expansion system”.
	As to the limitation “wherein the bioreactor comprises a first portion and a second portion”, it is noted that the CES system disclosed by Nankervis comprises a circulation pathway identified as an intracapillary loop (IC loop) and a circulation pathway identified as an extracapillary loop (EC loop) (FIGs. 1A and 1B; paragraphs [0041], [0046] and [0052]).  The intracapillary loop is considered to read on “a first portion” and the extracapillary loop is considered to read on “a second portion”. Thus, wherein the bioreactor comprises a first portion and a second portion”.
	As to the limitations “…feeding the cells, wherein the feeding comprises receiving a first volume of a fluid at a first flow rate, wherein the fluid comprises media; 
splitting the first volume of the fluid received into a first split volume of the fluid and a second split volume of the fluid;
 moving, during a first time period, the first split volume of the fluid at a first split flow rate into the first portion of the bioreactor,
	 wherein the first split flow rate is a first fraction of the first flow rate, and 
	wherein the bioreactor comprises a plurality of the cells; and 
moving, during the first time period, the second split volume of the fluid at a second split flow rate into the first portion of the bioreactor, 
	wherein the second split flow rate is a second fraction of the first flow rate, and wherein a direction of the second split flow rate of the fluid into the bioreactor is opposite to a direction of the first split flow rate of the fluid into the bioreactor”, it is first noted that Nankervis teaches the circulating fluid is synonymous with media and fluid media (paragraph [0045]), and Nankervis’ teaching at Table 23 (paragraph [0263]) discloses the solution that is circulated after cell loading is media with protein. Thus, Nankervis’ teaching reads on “wherein the fluid comprises media”.  
Further regarding claim 1, as to the limitations directed to the splitting and directional movement of the first volume of fluid, it is noted that although Nankervis (FIGs. 1B and 1C) illustrates fluids moving in one direction, it is noted that Nankervis, at 
	As to the limitation “feeding the cells, wherein the feeding comprises: receiving a first volume of a first fluid at a first flow rate, wherein the fluid comprises media”, it is first noted that Nankervis (paragraph [0128]) teaches circulation of the fluids into the bioreactor feeds and provides nutrients to the cells, thus the circulation of media to the cells is considered to read on “feeding the cells”.  Nankervis at Table 25 (paragraph [0266]) teaches that, subsequent to loading cells to the bioreactor in Step 1 of the Bull’s Eye Attachment (paragraphs [0255]-[0256]), circulating fluid media comprising cells is circulated in the IC loop at a circulation rate of -100 mL/min (negative direction toward port 801B, see FIG. 1B), which reads on “feeding the cells, wherein the feeding comprises: receiving a first volume of a first fluid at a first flow rate, wherein the fluid comprises media”.
	As to the limitation “splitting the first volume of the fluid received into a first split volume of the fluid and a second split volume of the fluid”, it is noted Nankervis, at Table 26 (paragraph [0267]), teaches that, after circulating the fluid at -100 ml/min, the IC circulation flow rate is reduced to 0 mL/min for 7 minutes to reduce the flow rate of the first volume of the fluid and thereafter the direction of the fluid flow in the IC loop is reversed to a positive 50 mL/min, i.e. positive direction toward port 801A, see FIG. 1B (Table 27, paragraph [0268]). Thus, in view of FIG. 1B of Nankervis, it is considered that when the direction of flow in the IC loop is reversed (by pump #812) to a positive 50 mL/min, there would be a split at pump #812 in the first volume of fluid. That is, the direction of the flow of the first volume of fluid in the IC loop would be moving in opposite directions for a period of time. The first volume of fluid that has been flowing first split volume) until it contacted the first volume of fluid moving in the positive direction toward bioreactor port 801A (i.e.  second split volume of the fluid), which reads on “splitting the first volume of the fluid received into a first split volume of the fluid and a second split volume of the fluid”, thus meeting the limitation of claim 1.
As to the limitation “moving, during a first time period, the first split volume of the fluid at a first split flow rate into the first portion of the bioreactor”, it is noted, as set forth immediately above the direction of the flow of the first volume of fluid into the bioreactor was split at the time period identified as Step 4 (paragraph [0268]), which reads on “moving, during a first time period, the first split volume of the fluid at a first split flow rate into the first portion of the bioreactor.
Further regarding the limitation “wherein the first split flow rate is a first fraction of the first flow rate”, it is noted that Nankervis teaches the IC circulation is stopped for 7 minutes at Step 3, i.e. 0 mL/min (Table 28, paragraph [0269]). Thus, it is considered the initial flow rate of 100 ml/min would be reduced prior to the reversal in the IC circulation at Step 4, thus the first split flow rate would be a fraction of the initial 100 ml/min, thus meeting the limitation of claim 1. 
As to the limitation, “wherein the bioreactor comprises a plurality of the cells”, Nankervis teaches the bioreactor has been loaded with cells (see paragraphs [0242]-[0246]), thus Nankervis’ teaching is considered to read on “wherein the bioreactor comprises a plurality of the cells”.
As to the limitation “moving, during the first time period, the second split volume of the fluid at a second split flow rate into the first portion of the bioreactor”, as second spit volume of the fluid) at the time period identified as Step 4 (paragraph [0268]), to a flow rate of 50 ml/min, which reads on “moving, during the first time period, the second split volume of the fluid at a second split flow rate into the first portion of the bioreactor”.
As to the limitation “wherein the second split flow rate is a second fraction of the first flow rate”, it is noted that Nankervis at Step 4 (paragraph [0268]) teaches the flow rate is 50 ml/min which is considered a fraction of the initial -100 ml/min, thus meeting the limitation of claim 1.
As to the limitation “wherein a direction of the second split flow rate of the fluid into the bioreactor is opposite to a direction of the first split flow rate of the fluid into the bioreactor”, it is noted, as set forth above, Nankervis at Step 4 (paragraph [0268]) teaches the flow rate is reversed from -100 ml/min (flow into bioreactor at port 801B, first split volume) to 50 ml/min (flow into bioreactor at port 801A, second split volume), which reads on “wherein a direction of the second split flow rate of the fluid into the bioreactor is opposite to a direction of the first split flow rate of the fluid into the bioreactor”.
	Thus, Nankervis does render obvious the recited steps regarding the amended limitations now recited in claim 1, that is, Nankervis teaches the limitations required by the current claims and as these limitations are found in one reference it is held that the recited limitations are within the scope of the teachings of Nankervis, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to receive a first volume of a fluid at a first flow rate, wherein the fluid comprises media; 

 moving, during a first time period, the first split volume of the fluid at a first split flow rate into the first portion of the bioreactor,
	 wherein the first split flow rate is a first fraction of the first flow rate, and 
	wherein the bioreactor comprises a plurality of the cells; and 
moving, during the first time period, the second split volume of the fluid at a second split flow rate into the first portion of the bioreactor, 
	wherein the second split flow rate is a second fraction of the first flow rate, and wherein a direction of the second split flow rate of the fluid into the bioreactor is opposite to a direction of the first split flow rate of the fluid into the bioreactor.  
Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Nankervis.
	Regarding claim 2, Nankervis teaches the bioreactor comprises a hollow fiber membrane (FIG. 16; paragraph [0007]), thus meeting the limitation of claim 2.
	Regarding claim 3, Nankervis teaches the cell expansion method includes non-adherent, e.g. hematopoietic cells (paragraphs [0083] and [0086]), thus meeting the limitation of claim 3.
	Regarding claim 5, Nankervis (FIG. 1B) illustrates the IC loop #802 comprising a first port #801A and a second port #801B at opposing ends of the bioreactor, thus meeting the limitation of claim 5.
	Regarding claim 6, Nankervis (FIG. 1B) illustrates inlet port #801A, thus meeting the limitation of claim 6.
Regarding claims 7 and 8, Nankervis (FIG. 1B and paragraph [0046]) teaches the CES can be operated in a manner wherein fluid media flows into cell growth chamber 801 through IC inlet port 801A, flows through the hollow fibers in the cell growth chamber, and exits via IC outlet port 801B (i.e. second port), which reads on “wherein the second port of the bioreactor operates as an outlet port in a first configuration of the bioreactor”, thus meeting the limitation of claim 7
	Nankervis (paragraph [0046]) further teaches the IC circulation pump 812 may pump the fluid media in a second direction opposite the first direction (i.e. second configuration of the bioreactor). When the CES is operated in this configuration, exit port 801B can be used as an inlet in the reverse direction, which reads on “the second port of the bioreactor operates as an inlet port in a second configuration of the bioreactor, thus meeting the limitation of claim 8.
Regarding claim 9 and the limitation directed at the first and second split flow rates being equal, it is considered that the first and second split flow rates would be equal when the fluids, moving in opposite directions upon changing the flow to a positive 50 ml/min, come into contact with each other after the direction of the IC loop fluid flow is reversed at Step 4 (paragraph [0268]), thus meeting the limitation of claim 9.
Regarding claim 10, as set forth above regarding claim 1, Nankervis teaches the flow rate is initially 100 ml/min (moving in the negative direction toward port 801B), and would be slowing upon stopping the IC circulation at Step 3, thus the first split flow rate is considered to be less than 100 ml/min.  Nankervis at Step 4 teaches the IC loop fluid flow is reversed to a flow rate of positive 50 mL/min, which reads on wherein the first split flow rate of the fluid is different from the second split flow rate of the fluid”, thus meeting the limitation of claim 10.
	Regarding claim 13 and the limitation that the first split flow rate of the fluid comprises about fifty percent of the first flow rate of the fluid received, it is noted as set forth above regarding claim 9, Nankervis teaches the flow rate is initially 100 ml/min (moving in the negative direction toward port 801B), and would be slowing upon stopping the IC circulation at Step 3, thus the first split flow rate is considered to be continually slowing down prior to making contact with the second split volume being circulated at a positive 50 ml/min, thus the flow rate would encompass a flow rate that is about fifty percent of the first flow rate (claimed range overlaps the prior art range).
It is noted that “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
Regarding claim 15, as set forth above regarding claim 1, Nankervis’ second split flow rate is 50 ml/min, and the flow rate of the received fluid is 100 ml/min, thus the second split flow rate is about fifty percent of the first flow rate of the fluid received in the IC circulation loop which meets the limitation of claim 15.
Regarding claim 16 and the limitation that the sum of the first split flow rate and second split flow rate equals the inlet flow rate, it is noted as set forth above regarding claim 9, Nankervis teaches the flow rate is initially 100 ml/min (moving in the negative direction toward port 801B), and would be slowing upon stopping the IC circulation at Step 3, thus the first split flow rate is considered to be continually slowing down prior to making contact and encompassing a flow rate that would be about fifty 
It is noted that “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
Regarding claim 17, Nankervis teaches expanding cells in the growth chamber (FIG. 1B, #801) of the CES (paragraph [0047], thus meeting the limitation of claim 17.
Regarding claim 36 and the limitation directed to the cell expansion system being a closed system, it is noted the instant specification (paragraph [0067]) discloses “a closed cell expansion system comprises contents that are not directly exposed to the atmosphere”.  The instant specification illustrates the closed system in FIG. 1A and FIG. 6, for example, and paragraph [0118] discloses that a cell expansion system that incorporates features of the instant invention is the Quantum® Cell Expansion System.  It is noted that Nankervis illustrates substantially the same cell expansion system in FIG. 1A and FIG. 1B, for example, and Nankervis teaches using a Quantum® cell expansion system (paragraphs [0188]-[0190]). Nankervis further teaches the cell expansion system comprises fluid circulation loops having inlet and outlet paths which are connected to the bioreactor via various ports. Therefore, absent evidence to the contrary, Nankervis’ cell expansion system is considered to read on a “closed system”, as recited in claim 36.
Regarding claim 39, Nankervis (paragraph [0087]) teaches the hollow fiber membrane comprises a plurality of semi-permeable hollow fibers, thus meeting the limitation of claim 39.
	Regarding claim 40, it is noted, as set forth above regarding the rejection of claim 1, the CES system disclosed by Nankervis comprises a circulation pathway identified as an intracapillary loop (intracapillary space) and a circulation pathway identified as an extracapillary loop (extracapillary space) (FIGs. 1A and 1B; paragraphs [0041], [0046] and [0052]).  The intracapillary loop is considered to read on “the first portion of the bioreactor” and the extracapillary loop is considered to read on “the second portion of the bioreactor”. Thus, Nankervis’ teaching meets the limitations of claim 40.
	Regarding claim 41, and the limitation “wherein the moving the first split volume of the fluid and the moving the second split volume of the fluid confines the plurality of the cells in the bioreactor”, it is noted that Nankervis (paragraph [0255]) teaches the purpose of the Bull’s Eye Attachment process steps is to allow adherent cells to attach to the bioreactor (i.e. confines the plurality of cells in the bioreactor) and Steps 4 and 6 specifically indicate circulation of the media is for the purpose of moving cells in the IC loop to the bioreactor (i.e. confines the plurality of cells in the bioreactor), thus Nankervis’ teaching meets the limitations of claim 41.
It is additionally noted that the wherein statement is directed to an intended result.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  
	
Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Nankervis, as applied to claims 1-3, 5-10, 13, 15-17, 36 and 39-41 above, and further in view of Gruenberg et al., (US 2001/0031253; previously cited) (“Gruenberg”).
The teaching of Nankervis is set forth above.
Regarding claim 4, although Nankervis teaches the cell expansion method includes the expansion of non-adherent cells, such as hematopoietic cells, Nankervis does not specifically teach the hematopoietic cells comprise T-cells (T lymphocytes).
However, Gruenberg is directed to methods for adoptive immunotherapy treatments wherein immune cells isolated from patients are expanded ex vivo to form effector cells for re-infusion to the patient (paragraphs [0004] and [0008]).  Gruenberg specifically teaches expansion of the therapeutic T-cells using a hollow fiber cell expansion system (paragraphs [0124]-[0125]). Thus, Gruenberg has established it was well known to expand T-cells in hollow fiber cell expansion systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the therapeutic T-cells (hematopoietic cells) of Gruenberg for the hematopoietic cells of Nankervis.  
The person of ordinary skill in the art would have been motivated to substitute the T-cells, as taught by Gruenberg, for the predictable result of successfully expanding a population of T-cells that are effective for use in adoptive immunotherapy treatments.
The skilled artisan would have had a reasonable expectation of success in substituting the T-cells of Gruenberg for the hematopoietic cells of Nankervis because each of these cell types are hematopoietic cells and the teachings are directed at . 

Claims 37-38 remain rejected under 35 U.S.C. 103 as being unpatentable over Nankervis, as applied to claims 1-3, 5-10, 13, 15-17, 36 and 39-41 above, and further in view of Ezzelarab et al., (Curr Transplant Rep. 2016 December; 3(4): 265-274; previously cited) (“Ezzelarab”) and Germeroth et al., (WO 2015/158868; previously cited) (“Germeroth”).
The teaching of Nankervis is set forth above.
Regarding claims 37-38, although Nankervis teaches the cell expansion method includes the expansion of non-adherent cells, such as hematopoietic cells, Nankervis does not specifically teach the hematopoietic cells comprise one or more subpopulations of T-cells (T lymphocytes).
However, Ezzelarab teaches that Tregs may contribute to long-term organ allograft survival (Abstract) and in order to promote immune tolerance, Tregs should constitute at least 30% of recipient T cells early after transplantation.  Ezzelarab further teaches that given the maximum number of Tregs that can be obtained at one time from peripheral blood of a healthy human adult is about 200 x 106 cells, ex vivo expansion is essential to obtaining a sufficient number of Tregs and therefore have an impact on immune response after allograft transplant in humans (Numbers of Treg Needed to Achieve a Therapeutic Effect, pages 266-267).
ex vivo expansion of lymphocytes, e.g. T cells, since they are useful in methods of immunotherapy (paragraphs [0002]-[0003]).  Germeroth teaches the expanded lymphocyte population includes various subpopulations including T helper cells and regulatory T cells (Treg) (paragraph [0094]) (i.e. one or more subpopulations of T cells, one or more subpopulations of T cells comprise regulatory T cells (Tregs)).  Germeroth further teaches the T cells can be expanded in hollow fiber bioreactors such as the Quantum® cell expansion system (paragraph [00102]).
Therefore, taking into hand the teachings of Ezzelarab and Germeroth one would recognize that ex vivo expansion of Tregs is essential to successful immune therapy and it is well-known that Tregs can be expanded ex vivo using hollow fiber cell expansion systems such as the Quantum® cell expansion system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Tregs (hematopoietic cells) as the hematopoietic cells of Nankervis since both cell types are known to be successfully expanded using the Quantum® cell expansion system.  
The person of ordinary skill in the art would have been motivated to substitute the Tregs, as taught by Ezzelarab and Germeroth, for the predictable result of successfully expanding a population of T-cells that are effective for use in immunotherapy treatments.
The skilled artisan would have had a reasonable expectation of success in substituting the Tregs of Ezzelarab and Germeroth for the hematopoietic cells of Nankervis because each of these cell types are hematopoietic cells and the teachings are directed at methods for increasing the population of therapeutic cells.  Moreover, Germeroth teaches Tregs can be expanded in the same Quantum® cell expansion KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
Rejections Under 35 USC 103:
As to Applicant’s arguments regarding the teaching of Nankervis and the newly amended limitations, as discussed at Applicant’s remarks (pages 5 to first paragraph of page 7), Applicant’s remarks have been fully considered, but are not found persuasive for the reasons discussed in the updated rejection addressing the newly amended limitations, as set forth above.  
Further regarding Applicant’s remarks regarding the rejection of claims 13 and 16 (page 7), Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as set forth immediately above. Specifically, the newly amended limitations are addressed in the updated rejection, as set forth above.

Conclusion
No claim is allowed. No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/EVELYN Y PYLA/Examiner, Art Unit 1633